DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s election without traverse of Group II, claims 28-34, in the reply filed on 22 October 2021 is acknowledged. 
Status of the Claims
Claims 20-27 and 35 have been withdrawn.
Claims 28-34 are presented for examination on the merits.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 28-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 28 is rendered vague and indefinite by the phrase “proteins having an average molecular weight that is below a predetermined threshold”. It is unclear how one is to know what is above or below a “predetermined” threshold. The entire purpose of the requirement that the Applicant particularly point out and distinctly claim the 
Claim 28 is rendered vague and indefinite by the phrase "young donor". It is not clear if this is meant as plasma isolated from the blood of a young person or any plasma that is young or new. Further, it is not clear what is meant by "young" as this is a relative term not defined by the claim and the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Appropriate clarification is required.
Claim 30 is rendered vague and indefinite by the phrase “the plasma-comprising blood product is harvested from a young donor by plasmapheresis”. It is not clear how plasmapheresis can be used to harvest the blood from the donor as it would appear that plasmapheresis is what is performed on the blood product after it is harvested from the donor.

Note on claim interpretation: For purposes of examination the claims are given their broadest reasonable interpretation. As stated above, there are several indefiniteness issues with the claims, but in order to expedite the prosecution of the Application the claims as drafted are interpreted. Given the language employed the 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 28-34 are rejected under 35 U.S.C. 103 as being unpatentable over and Villeda et al. (2011) in view of Katcher (2013) with evidence provided by the website document entitled "Plasma Protein Composition" (available at http:/www.sigmaaldrich.com/life- cience/metabolomics/enzyme-explorer/learning- center/plasma-blood-protein/plasma-protein-composition.html) [references cited in IDS filed 5/21/20]
Villeda et al. beneficially teaches, with reference to a method for causing
improvements in aging-associated conditions, that their data “suggesting the
observed effects are mediated by soluble factors in plasma” and discuss the possibility of the “discovery of systemic pro-neurogenic rejuvenating factors with the potential
to ameliorate age-related cognitive dysfunction”. The study extracted young (38-4
months) or old (18-22 months) plasma from mice and injected it into young (8 months) mice (Figure 2). Hippocampal-dependent learning and memory was tested and found, inter alia, that mice that had received old plasma demonstrated impaired learning and memory. It was concluded that the data indicate that factors present in ageing 
Katcher beneficially discloses that the concept of improving cognitive function by administering young plasma was known in the field, Specifically stating that “at a recent Society for Neuroscience conference in New Orleans, Saul Villeda related an experiment when in the mere injections of young plasma into old mice (at about 5% of total blood volume of plasma injected into a mouse for each injection, 18 such injections for a month) elicited significantly increased neurogenesis and cognitive functioning." The reference specifically describes using plasma, which is not whole blood and does not include erythrocytes and/or leukocytes and is acellular (see entire document, including e.g, pages 1065 and 1067).
The cited website document shows the molecular weights of blood plasma proteins and indicates that there are no proteins less than 3.5 kDa and only trace amounts of "low-molecular weight proteins".
It would have been obvious to one of ordinary skill in the art at the time the claim
invention was made to prepare young blood plasma for administration to an old subject in need of cognitive improvement based on the teachings of the cited
references. 
KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007), the Supreme Court emphasized a flexible approach to the obviousness question, stating that the analysis under 35 U.S.C. § 103 "need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ." Id. at 418; see also id. at 421 ("A person of ordinary skill is... a person of ordinary creativity, not an automaton.").  
The instant claims are drafted so broadly as to essentially encompass the very
concept of administering blood plasma from a young person into an older person, since
blood plasma does not appear to contain any proteins with molecular weight below 3.5
kDa. However, this concept is not a new one as evidenced by the prior art of record. The adjustment of particular conventional working conditions (e.g.,  employing one or more commonly-employed methods of plasma separation from whole blood by centrifugation) is deemed merely a matter of judicious selection and routine optimization which is well within the purview of the skilled artisan. 
It would appear that Applicants invention is predicated on an unexpected result (i.e., a method of producing the blood product of Applications 14/562401 and 15/584685 found to improve cognitive function of old subjects in need), which is an unpredictable phenomenon, highly dependent upon specific methodological conditions and/or amounts of particular ingredients (e.g., protein molecular weight threshold). (See e.g., MPEP 2144.05.  Note that with respect to such unexpected results, please note that in KSR, the Court also reaffirmed that evidence of unexpected results may overcome an examiner's prima facie case of obviousness. KSR, 550 U.S. at 416 ("The fact that the Pfizer, Inc. v. Apotex, Inc., 480 F.3d 1348, 1371 (Fed. Cir. 2007).  Thus, "[m]ere improvement in properties does not always suffice to show unexpected results ....[W]hen an applicant demonstrates substantially improved results.., and states that the results were unexpected, this should suffice to establish unexpected results in the absence of evidence to the contrary." In re Soni, 54 F.3d 746, 751 (Fed. Cir. 1995). Moreover, in order to establish unexpected results for claimed invention, objective evidence of non-obviousness must be commensurate in scope with the claims which the evidence is offered to support. In re Greenfield, 571 F.2d 1185, 1189 (CCPA 1978).  Please also note that "the discovery of an optimum value of a variable in a known process is usually obvious." Pfizer v. Apotex, 480 F.3d at 1368. The rationale for determining the optimal parameters for prior art result effective variables "flows from the 'normal desire of scientists or artisans to improve upon what is already generally known.'" Id. (quoting In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003)).
Accordingly, the instant claims, in the range of proportions where no unexpected results are observed, would have been obvious to one of ordinary skill having the above cited references before him/her.  
Conclusion
No claims are allowed.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 5712720775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RUSSELL G FIEBIG/Examiner, Art Unit 1655